In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-15-00224-CR &
                   06-15-00225-CR




       EX PARTE LYLE D. HUDDLESTUN, JR.




         On Appeal from the 336th District Court
                   Fannin County, Texas
      Trial Court Nos. CR-14-25176 & CR-14-25177




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of each of the clerk’s records and supplemental court reporter’s records in our

cause numbers 06-15-00224-CR and 06-15-00225-CR indicates that these records contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The clerk’s records, together with each of the volumes of the supplemental reporter’s records in

each case contain the name of a person who was a minor at the time the offense was committed.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because each of

the clerk’s records and the supplemental court reporter’s records in both of these cases contain

sensitive data, we order the clerk of this Court, or her appointee, in accordance with Rule 9.10(g),

to seal each of the electronically filed clerk’s records as well as the electronically filed

supplemental court reporter’s records in these cases.

       IT IS SO ORDERED.

                                                        BY THE COURT

Date: April 13, 2016




                                                 2